Citation Nr: 0638266	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Crohn's disease.

2.  Entitlement to a compensable rating for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In November 2005, the veteran 
testified at a Board video conference hearing.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for Crohn's disease in November 1991 and 
the veteran did not appeal.

2.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for Crohn's disease.

3.  The veteran's hemorrhoids are not large, thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent occurrences.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim to establish service connection for Crohn's disease may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1981, the RO noted that Crohn's disease was not 
found in service and denied the veteran's claim for service 
connection for this disease.  He did not perfect an appeal 
within the applicable time period.  Thus, the decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Similarly, by a November 1991 rating decision, the RO noted 
the veteran's contention that he had hemorrhoids in service 
and that they were caused by Crohn's disease as well as 
medical evidence which reflects that the veteran's initial 
diagnosis of Crohn's disease was in 1973.  Accordingly, the 
RO determined that new and material evidence had not been 
received and confirmed the denial of service connection for 
Crohn's disease on the basis that there was no evidence to 
show that the veteran's hemorrhoids were the result of 
Crohn's disease.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.

In this regard, the Board observes that reliance upon a new 
etiological theory, in this case, the contention that Crohn's 
disease was initially manifested in service as hemorrhoids, 
is insufficient to transform a claim that has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The veteran is 
still required to present new and material evidence in 
support of his claim.

VA received the veteran's most recent request to reopen his 
claim for service connection for Crohn's disease in September 
2003.  In April 2004, the RO denied the claim after it 
determined that new and material evidence had been presented 
and reopened the claim.  The veteran has appealed this 
determination.

The Board notes that, although the April 2004 rating decision 
(as well as the April 2005 Statement of the Case) reflects 
that the RO considered the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for Crohn's disease, the question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence which is sufficient to 
reopen the claim of entitlement to service connection for 
Crohn's disease has been presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a)

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim for Crohn's disease was in 
November 1991.  The Board notes that, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The evidence added to the claims file since the prior rating 
decision includes VA and private treatment records, treatise 
evidence, and the veteran's written communications and 
hearing testimony.  

The newly received medical evidence includes private 
hospitalization records, dated in March 1973, which reflect 
that the veteran sought treatment for complaints of a six 
month history of intermittent progressive anorexia, 
epigastric pain, and weight loss.  These symptoms were 
diagnosed as superficial gastric ulcer.  Private treatment 
records reflect that the veteran continued to complain of 
right lower quadrant abdominal pain and cramps.  The first 
diagnosis of Crohn's disease is noted in August 1973.  The 
medical evidence of record reflects that the veteran 
continues to receive treatment for Crohn's disease.  

This evidence is essentially duplicative of evidence of 
record at the time of the prior denial, in that is shows that 
the veteran's initial diagnosis of Crohn's disease was in 
1973, approximately five years after service, and only serves 
to provide additional detail with respect to the veteran's 
complaints and treatment after service.  

A February 2004 report of VA rectal examination includes the 
veteran's history of treatment for hemorrhoids in service as 
well as Crohn's disease since 1973 and includes the following 
opinion:

The veteran's claim of hemorrhoids being an initial 
presentation of Crohn's disease is not absolutely 
consistent with current literature.  In review of 
the perianal complications of Crohn's disease, the 
major complications listed for Crohn's include 
fissures, ulcerations, fistulas, abscesses, and 
stenosis.  Medically speaking, perianal disease can 
precede intestinal Crohn's disease for years.  
However, the typical perianal complications are 
those listed above.  Hemorrhoids alone have not 
been specifically associated with Crohn's disease 
except for occasionally being mistaken for the 
external skin tag, which if edematous and tender 
could indicate underlying Crohn's disease.  Another 
argument in the veteran's favor is that hemorrhoids 
have been associated with diarrhea.  The medical 
history, however, does not specifically indicate 
that the veteran has had some problems with 
diarrhea prior to his diagnosis of hemorrhoid 
disease.  While there is no clear association of 
hemorrhoids to Crohn's disease, there is some 
indication that skin tags associated with Crohn's 
disease are sometimes mistaken for hemorrhoids.  
The examiner cannot confidently say that the 
veteran's hemorrhoids absolutely are related to his 
diagnosis of Crohn's disease.  On the contrary, 
there is a remote possibility that the hemorrhoids 
could have been misdiagnosed and represented 
external skin tag associated with the Crohn's 
disease.  Having said that, the opinion of the 
examiner is that it is a remote possibility, thus 
at least as likely as not related to his Crohn's 
disease.  

The Board notes that this opinion is new; however, it does 
not support the veteran's contention that the hemorrhoids for 
which he was treated in service were the initial symptoms of 
Crohn's disease.  Thus, this statement is not material 
evidence and does not raise a reasonable possibility of 
substantiating the claim.  To the contrary, although this 
statement supports the veteran's general contention that 
perianal disease such as hemorrhoids can precede intestinal 
Crohn's disease; the examiner concludes that the perianal 
symptoms experienced by the veteran suggest that this is only 
a remote possibility in the veteran's case, providing 
evidence against this claim.

Simply stated, even if the Board were to reopen this claim, 
the Board would find that this opinion provides evidence 
against this claim.   

In this regard, it is noted that the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

The veteran's written communications as well as his November 
2005 hearing testimony reflect his belief that service 
connection for Crohn's disease is warranted because the 
hemorrhoids for which he was treated in service were the 
initial manifestations of Crohn's disease.  His May 2005 
substantive appeal reflects the contention that, based on 
"simple logic," there is a direct relationship between 
hemorrhoids and Crohn's disease because the gastrointestinal 
tract and the rectal cavity are anatomically related.  This 
belief is essentially reiterated in the veteran's hearing 
testimony.  However, the veteran's personal opinion on the 
subject, which is proffered without the benefit of medical 
education or training, is not competent evidence required to 
establish service connection.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Finally, the additional evidence submitted since the last 
final denial includes medical information in the form of 
medical treatise evidence regarding the diagnosis and 
treatment of Crohn's disease.  However, the Board does not 
assign this type of evidence much weight as it does not 
establish a relationship between the veteran's Crohn's 
disease and his service connected hemorrhoids with any degree 
of certainty.  Further, this evidence does not address the 
facts that are specific to the veteran's case.  Although 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional; in the 
present case the record does not contain an accompanying 
opinion of a medical professional linking or suggesting a 
link between the veteran's Crohn's disease and his 
hemorrhoids.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
Thus, the Board concludes that this information, in 
conjunction with the other medical evidence of record 
including the February 2004 report of VA rectal examination, 
is insufficient to provide new and material evidence to 
reopen the veteran's claim.

The Board also notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case. 

In summary, the Board finds that the additional evidence 
received is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds, 
however, that this evidence is not "material" for purposes 
of reopening the claim for service connection.  None of the 
newly submitted medical records, hearing testimony, written 
communications, or treatise information establish that the 
veteran's Crohn's disease, diagnosed approximately five years 
after his discharge from active duty service, is related to 
service or to his service connected hemorrhoids.

The Board does not doubt the sincerity of the veteran's 
belief that his current Crohn's disease is associated with 
his military service.  However, as a layperson, without the 
appropriate medical training and expertise, the veteran is 
not qualified to offer an opinion as to whether there exists 
a causal relationship between his present Crohn's disease and 
any incident of his military service, to include his service 
connected hemorrhoids.  See Bostain; Espiritu; Routen;supra.  

Under these circumstances, the Board must conclude that the 
requirements to reopen the claim for service connection for 
Crohn's disease have not been met and the RO's denial of 
service connection for this disorder remains final.

With respect to the claim of entitlement to a compensable 
rating for hemorrhoids, it is noted that disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service connected hemorrhoids are evaluated 
under the provisions set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which provides that a noncompensable 
evaluation is assigned for mild to moderate internal or 
external hemorrhoids.  Assignment of a 10 percent evaluation 
is contemplated where the hemorrhoids are shown to be large 
or thrombotic, and which are irreducible with excessive 
redundant tissue, and with evidence of frequent recurrences.  
Where there is persistent bleeding and with secondary anemia 
or fissures, a 20 percent evaluation is warranted.  This is 
the highest rating available.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

Based on the objective clinical evidence of record, a 
compensable evaluation is not warranted.  There is no medical 
evidence of treatment for hemorrhoids during the current 
appeal period and the February 2004 report of VA rectal 
examination reflects findings of one small internal 
hemorrhoid with no associated symptoms to support a 
compensable evaluation.  The veteran denied loss of sphincter 
control but reported accidents at times when he thought he 
was having flatulence.  He also denied any fecal leakage, 
does not wear a pad, reported some rectal bleeding and 
thrombosis on several occasions, and stated that he uses 
witch hazel on a regular basis and tries to diet properly.  
Objectively, there was no evidence of fecal leakage, anemia, 
fissures, or rectal bleeding, providing evidence against this 
claim.  

During his November 2005 video conference hearing, the 
veteran reported that he self medicates with witch hazel.  
The veteran, however, did not contend that his hemorrhoids 
are large or thrombotic with frequent recurrences or that 
they are irreducible with excessive redundant tissue.  
Rather, he argued that an increased rating is warranted on 
the basis of the impairment associated with his Crohn's 
disease.  However, as noted above, service connection for 
Crohn's disease has not been established, thus, impairment 
associated which this disorder cannot be the basis for 
increased compensation.  

Inasmuch as there is no evidence of large, thrombotic, 
irreducible hemorrhoids that are evidenced by frequent 
recurrences and the veteran does not claim to experience such 
symptoms, the Board finds that the preponderance of the 
evidence is consistent with the currently assigned 
noncompensable evaluation.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim for a 
compensable evaluation for hemorrhoids must be denied.  
38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in December 2003 and 
provided to the veteran prior to the April 2004 rating 
decision, the RO provided the veteran timely notice of the 
evidence needed to substantiate his claims, explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining, what information or evidence the veteran was 
responsible for providing, and essentially asked the veteran 
to provide all relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Furthermore, the Board emphasizes that the veteran has not 
made any showing or allegation of any defect in the provision 
of notice that resulted in some prejudice toward him.  
Accordingly, upon examining the various predecisional 
communications, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, from the date of receipt of the veteran's claim, in 
September 2003, to the present, the veteran has been provided 
with detailed information on numerous occasions advising him 
of the criteria necessary to substantiate his claims and the 
reasons his claims were denied.  Specifically, in addition to 
the letter provided in December 2003, the veteran was also 
provided with a statement of the case in April 2005, another 
letter in August 2005, a supplemental statement of the case 
in September 2005, and, in September 2005, he was provided 
with another letter which advised him of what was needed to 
substantiate his claims, his responsibilities, and the 
actions VA would take on his behalf.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, as noted above, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claims on numerous occasions.  
He has also been notified of the type of evidence and 
information needed to substantiate his claim for an increased 
rating as well as when and where to submit additional 
evidence to protect his entitlement to benefits from the 
earliest possible date.  Nevertheless, inasmuch as the 
veteran's claims for service connection and an increased 
rating have been denied and he has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him, any error is found to 
be harmless error.

In regard to the application to reopen the claim of service 
connection for Crohn's disease, given that new and material 
evidence has not been received, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  This is 
especially so given that the Board does not have jurisdiction 
to act further with respect to this claim, at least not until 
new and material evidence is received.  Barnett, supra.  
Specific notifications are required regarding the bases for 
the previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Through notice 
letters, the rating decision, and the statement of the case, 
the veteran was told of the bases of the prior denial and 
what is required to reopen.  Specifically, it is noted that 
the December 2003 letter notified the veteran of the type of 
evidence which is considered new and material evidence.  

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records, he has 
been afforded a VA examination in connection with his claims, 
he was afforded a hearing before the undersigned Veterans Law 
Judge, and he has submitted lay evidence in the form of his 
written communications.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

In this regard, it is noted that, during his November 2005 
hearing, the veteran requested that an independent medical 
opinion be obtained with respect to his Crohn's disease 
claim.  However, upon consideration of the February 2004 
report of VA rectal examination, the Board finds that an 
independent medical opinion is not necessary.  Specifically, 
the February 2004 VA rectal examination was performed by a 
qualified medical professional and included a detailed 
discussion, referencing the medical literature on the subject 
of the relationship between Crohn's disease and perianal 
disease, with respect to the connection between the veteran's 
Crohn's disease and his service connected hemorrhoids.  
Further, as this claim has not been reopened, a further 
evaluation can not be undertaken.

Accordingly, in this case, the RO has made all reasonable 
efforts to assist the veteran in the development of his 
claims.  While additional attempts to obtain information can 
always be undertaken, in light of the record, the Board finds 
that such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be justified.  
The record, as a whole, is found to undermine the veteran's 
many claims.  Thus, there being no other indication or 
allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for Crohn's disease is not reopened.  
The appeal is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


